Title: To George Washington from Friedrich Adolph von Riedesel, 21 April 1781
From: Riedesel, Friedrich Adolph von
To: Washington, George


                        
                            Sir
                            Brooklyn April 21 1781
                        
                        Several German Officers of the Convention of Saratoga having applied to me to be exchanged on account of
                            their particular private affairs, I made a requisition accordingly to Major General Phillips to propose such an Exchange
                            to Your Excellency, and in answer to my request General Phillips communicated to me Your letter of the 25th of January to
                            His Excellency Sir Henry Clinton, in which the proposed Exchange made by Major General Phillips to you, Sir, on the 23d of
                            December last is agreed to, and consequently involves in it the German Officers, who were included in the proposition,
                            though not nominated at that time.
                        In consequence of Your Excellency’s acquiescence to this measure I delivered to Major
                            General Phillips a List of the Officers I begged to be exchanged, which he has assured me has been forwarded in his last
                            proposals made between the British and American Commissarys General of Prisoners on the 3d of March.
                        As all the British Officers Major General Phillips asked to be exchanged at that time are already arrived,
                            without one German Officer included in their number I presume that the before mentioned list has not reached Your
                            Excellency’s hands, being convinced you, Sir, would be guided with the same impartiality towards one
                            Nation as another; I, therefore, take the liberty of repeating Major General Phillips’s application for, Sir Your having
                            the goodness to exchange the German Officers mentioned in the said List, a Copy of which I annex to this, and to give Your
                            Excellency’s orders for those Gentlemen being sent to New York.
                        Major Meibom of my Regiment of Dragoons and Ensign Meibom of my Regiment of Infantry belonging to the Troops
                            of His Serene Highness The Duke of Brunswick being made Prisoners of War a few days past on Long Island I shall
                            acknowledge it as an effect of Your Excellency’s goodness to permit those two Officers to come to New York on Parole; the
                            infirm state of Major Meibom’s health claims a particular attention, and I shall make use of every interest in my power
                            with His Excellency General Sir Henry Clinton to procure permission for their being exchanged if Your Excellency will
                            please to give your approbation. I have the honour to be, Sir, Your Excellencys most obedient and most humble Servant
                        
                            Riedesel
                            Maj: Genl
                        
                    